DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 1-2 and 21-38 are currently pending. Claims 1, 23-32 and 35-38 have been elected with traverse in the response filed on 10/28/2021.  Claims 2, 21-22 and 33-34 have been withdrawn with traverse as being drawn to a non elected invention. This office action is the first office action on the merits of the claims. 
Election/Restrictions
3.	Applicant's election with traverse of Group I Claims 1, 23-32 and 35-38 in the reply filed on 10/28/2021 is acknowledged.  The traversal is on the ground(s) that there is no additional burden to search all groups.  This is not found persuasive because as is indicated in the restriction requirement filed on 09/02/2021 the different inventions are drawn to different areas of the art as is indicated by their different classifications. Additionally groups involved include a method of making a polymer, a polymer that need not be made by the method, a method of selecting monomers that does not require the steps of making a polymer, a method of removing a particular compound from a sample. These different products and method do not require the same limitations and would require different search terms and areas in order to search each of the methods. As such, as was indicated in the restriction filed on 09/02/2021, these different groups which are placed in different classifications provide a serious search burden on the office.
The requirement is still deemed proper and is therefore made FINAL.

s 2, 21-22, 33-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/02/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 23-32 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites “a desired level of specificity for a compound” which renders the claim indefinites as it is not clear what the boundaries of “a desired level” are.  Additionally the claim indicates “a complementary non-covalent bonding site” which renders the claim indefinite as it is not clear what this non covalent bonding site is complementary to. 
Concerning claim 28 the claim indicates that “the template is structurally analogous to the compound” and comprises “a moiety which is structurally analogous to the compound” which renders the claim indefinite as it is not clear what the boundaries of “structurally analogous” are. 
Concerning claim 29 the claim recites a group R’’ which is never defined and further teaches a group R’’’ which is defined but not listed in the chemical structures, which renders the claim indefinite. For the purpose of art examination it was assumed that this was a typo and that R’’ was equal to R’’’. 
Concerning claim 30-32 the claim recites “target ” compound or molecule which renders the claim indefinite as the is no antecedent basis for this limitation and so it is not clear what this target molecule is or what step it plays in the method. 
Concerning claim 35 the claim recites “further comprising the method of at least partially separating components of a sample” which renders the claim indefinite as the method of claim 1 from which the claim depends is indicated to be a method preparing a molecularly imprinted polymer. However the limitation of claim 35 indicates method steps which are not drawn to making a molecularly imprinted polymer but using it this causes confusion as it is not clear how these method steps can be a part of preparing a molecularly imprinted polymer. Additionally it is not clear if the MIP indicated in claim 35 is the same MIP indicated in claim 1 from which it depends or are just any generic MIP.  Also the claim indicates “separating components of a sample comprising one or more of said components” which renders the claim indefinite as it is not clear if the minimum number of components present is one (as is indicated by one or more) or is two (as is indicated by components). 
Concerning claim 36 the claim recites “the samples” which renders the claim indefinite as there is not enough antecedent basis for a plural “samples”.  Additionally the use of the plural “samples” along with the indication of “sequentially to at least two MIPs” renders the claim indefinite as it is not clear if the language used is indicating that a single sample is exposed to one MIP and then the same sample is exposed to a second MIP or if this is just an indication that a sample is exposed to a MIP and at a later time another sample is exposed to a different MIP. 
Concerning claim 37 the claim recites “the target compound” which renders the claim indefinite as there is no antecedent basis of this limitation. 
Concerning claim 38 the claim recites “the MIP” which renders the claim indefinite as there is not enough antecedent basis as there is a MIP recited in claim 1 and in claim 35 from which the claims depend and no indication that these are the same MIP. 
Claims 23-27 and 33 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
5.	Claim 1, 23-31, 35 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norton (US 2002/0198349) in view of Wu (Wu et al “Study properties of molecular imprinting polymer using a computational approach” Analyst May 16 2003  128 944-949).
Concerning claim 1 Norton teaches a polymerization process which includes making a molecularly imprinted polymer having a desired specificity to a compounds including proving  a monomer template reaction mixture having at least one porogen (paragraph 0020 and 0116) and that the monomer includes a crosslinking monomer and a functional monomer (paragraph 0023 and 0103) polymerizing the mixture (paragraph 0020) and extracting the template molecule form the molecularly imprinted polymer(paragraph 0021 and 0145). 
Norton further teaches that the interactions between monomer and template are desirably very specific in the form of many non covalent interaction or reversible covalent interaction because the specificity of the initial interaction between monomer and template dramatically affect the specificity of the created MIP (paragraph 0072). Norton also teaches that functional monomer are preferably selected form the group  consisting of free radical polymerizable monomers, such as vinyl containing monomer  and more preferably are selected form the group of acrylics methacrylic and styrenes with particularly examples of methacrylic acid vinyl pyridine and styrene (paragraph 0105)
Norton does not specifically teach the claimed methods of selecting the monomer or the ratio of monomer to template. Norton does indicate that the selection of the functional monomer is based on the desired functional groups to interact with the template molecule (paragraph 0109)
Wu is drawn to improving the performance of a molecular imprinting polymer system (abstract). Wu teaches that computational theory and molecular modelling software can be used to improve the selectivity of a Molecularly imprinted polymer (pg 944 Column 2 paragraph 2). 

Wu indicates that the capacity factor of molecularly imprinted depending on the template monomer interaction as was indicated by the computer simulation., and that strong molecular imprinting effect mainly depended on a strong template monomer interaction as indicted by the calculated interaction energy or claimed energy of formation (pg 946 column 2 paragraphs 1 and 2)
Additionally Wu teaches that that complexes composed of one template and two functional monomers but also complex’s composed of other compositions can be examined by the computer simulation and indicates the comparison between the interaction energy of 1:1 complexes and 1:2 complexes (pg 948 column 1 5 and Table 8).  This indicates that the amount of the monomers used to form the complex can be compared just as the functional monomers can be and corresponds to the 
Wu further teaches that the computer simulation can be used as an effective evaluation method for a MIP system and can be useful for finding a suitable functional monomer for a given template (pg 948 column 2 paragraph 2) and indicates that the use of the computer simulation can reduce experimental times and easily tell which template can express strong imprinting effect among its analogues (pg 945 column 1 paragraph 1).  
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Norton to include the computer simulation steps of Wu concerning monomers and monomer template complexes and use the energy of formation of complexes as resulting from computer simulation of Wu as a factor in the selection of the functional monomer and the ratio of monomer to template because Wu teaches that these computer simulations are useful in helping to predict the different interaction energies of monomer template complexes having different monomers or ratios of monomers to template, that the higher the interaction energies the stronger the molecular imprinting effect and that the computer simulation involving the claimed selection steps is useful for finding suitable functional monomers for a given template and can reduce experimental times. 
Concerning claim 23 Norton further teaches that a factor in the selection of the template molecular is the ability of the template molecule to interact with crosslinking and functional monomer via non covalent interactions such as hydrogen bonds (paragraph 0090). The exemplary monomers of Norton includes of methacrylic acid and vinyl pyridine (paragraph 0105) both of which are known to be able to form hydrogen bonds. Additionally Norton indicates that templates which can be used includes many different hydroxylated compounds  (paragraph 0099), and hydroxyl groups are also know to be able to interact by hydrogen bonding. 
because Norton teaches that hydrogen bonding is an example of the interaction between the monomer and the template and teaches monomers and templates that are capable of forming hydrogen bonds. 
Concerning claim 24 and 27 Norton teaches that the template can be a hydoxylated ring compound such as phenol parahydroxy benzoic acid or hydroxyl styrene (paragraph 0099) each of which would comprise a phenolic hydroxyl group and a pi pi bonding site which is the aromatic ring of a phenol. 
IT would have been obvious to one of ordinary skill in the art at the time of filling to use a template with the indicated bonding sites in the method of Norton in view of Wu because Norton teaches examples of templates which have the claimed bonding sites. 
Concerning claim 25 Norton teaches that examples of the monomer which can be used include vinyl pyridine (paragraph 0105) which includes a hydrogen bonding site which is a pyridine nitrogen. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Norton in view of Wu to use the monomer having a hydrogen bonding site which is a pyridine nitrogen because Norton teaches an example of a monomer of vinyl pyridine which has a hydrogen bonding site which is a pyridine nitrogen. 
Concerning claim 26 Norton teaches that examples of the monomer which can be used include styrene and vinyl pyridine (paragraph 0105) and also teaches that the template can be a hydoxylated ring compound such as phenol parahydroxy benzoic acid or hydroxyl styrene as well as other aromatic compound (paragraph 0099). Pi Pi stacking is a known non covalent interaction between aromatic rings. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a template and a monomer which comprise complementary pi pi bonding sites for pi pi stacking  in the method of Norton in view of Wu because Norton teaches that there are exemplary aromatic and benzene rings in both the monomer and the template and when these aromatic rings are used together they would result in the indicated complementary pi pi bonding sites.
Concerning claim 28 Norton further teaches that the template can be a structural analogue of an analyte (paragraph 0091).  The analyte would correspond to the claimed compound. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a template that is a structural analogue because Norton teaches that the template can be a structural analogue. 
Concerning claim 29 Norton further teaches that the exemplary functional monomers are preferably selected form the group consisting of free radical polymerizable monomers, such as vinyl containing monomer and more preferably are selected form the group of acrylics methacrylic and styrenes with particularly examples of methacrylic acid vinyl pyridine and styrene (paragraph 0105). 
Each of the exemplary monomer of methacrylic acid, vinyl pyridine and styrene fit within the claimed structure of the claimed monomer. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed monomers because Norton teaches exemplary monomers that all fit within the claimed chemical structure. 
Concerning claim 30 Norton teaches that the template can be a hydroxylated ring compound such as phenol parahydroxy benzoic acid or hydroxyl styrene as well as other hydroxylated compound (paragraph 0099) and other specific examples of hydroxylated compounds includes genistein which has 3 OH groups, daidzein which has 2 OH groups, glycitien which has 2 Oh groups (paragraphs 0153 and 0149) as well as estradiol benzoate which includes one hydroxyl group (paragraph 0160). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use templates that have the claimed number of hydroxyl groups in the method of Norton in view of Wu because Norton teaches examples of templates that have the claimed number of hydroxyl groups. 
Concerning claim 31 Norton further teaches that the template can be a flavone (paragraph 0099). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use templates that is a flavone in the method of Norton in view of Wu because Norton teaches that the template can be a flavone.  
Concerning claim 35 Norton further teaches that after the extraction of the  template form the molecularly imprinted polymer there can be steps of contacting the molecularly imprinted polymer with a sample comprising a target analyte  (paragraph 0052) which would result in separating  a part of the sample from the rest of the sample as the analyte is indicated to become attached to the molecularly imprinted polymer as separation from the MIP of the target analyte is then performed (paragraph 0053). In particular this is indicated to be used for separating isoflavones from plant materials (paragraph 0154 and 0158). This corresponds to the claimed method step of at least partially separating components of a sample comprising one or more components including exposing the sample to one or more of molecularly imprinted polymer. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Norton in view of Wu to include the indicated separation step because Norton teaches that the molecularly imprinted polymer can be used for a purpose of separating a compound from a sample and teaches the method of doing so which corresponds to the claimed method. 
Concerning claim 37 Norton further teaches that isolfavones in soybean whey which can be used for templates of the MIP and for being separated from a sample have a structure of (paragraph 0149 0159)

    PNG
    media_image1.png
    176
    316
    media_image1.png
    Greyscale

Examples of which include includes genistein which has R1=OH R2=H R3=OH and R=OH, daidzein which hasR1=OH R2=HR3=H and R4=OH, and glycitien which has R1=OH Rr=OCH3 R3=H and R4=OH (paragraphs 0153).  All of these compounds include a phenolic hydroxyl group. 
It would have been obvious to one of ordinary skill in art to use the claimed target compound in the method of Norton in view of Wu because Norton teaches that these are exemplary compounds that can be separated from the sample.
6.	Claims 32 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norton (US 2002/0198349) in view of Wu (Wu et al “Study properties of molecular imprinting polymer using a computational approach” Analyst May 16 2003  128 944-949) as applied to claims 1 and 35 above, and further in view of Zhuang (Zhuang, Xiaolei et al, “Selective on-line Extraction of transresveratrol and Emodin from Polygonum cuspidatum using molecularly imprinted polymer” September 2008 Journal of Chromatographic Science, Vol 46 pg 739-742).
Concerning claim 32 Norton in view of Wu teaches the method of claim 1 as is indicated in the discussion provided above. 
Norton in view of Wu does not specifically teach one of the indicated template or target molecules. 
Norton does teach that useful templates includes aromatic molecules and hydroxylated ring compound and polyhydroxylated small molecules and that useful templates are not limited to those listed (paragraph 0099). 

	Trans resveratrol  is a molecule having a structure of (pg 740 column 1 Figure 1)

    PNG
    media_image2.png
    178
    304
    media_image2.png
    Greyscale
. 
This compound would fit within the broad template groups of Norton as it is an aromatic molecule, which is a hydroxylated ring compound and is a polyhydoxylated small molecule. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Norton in view of Wu to use the resveratrol template of Zhuang for the purpose of providing a known template which is within the structure of the templates of Norton for which there is a need of molecularly imprinted polymers in order to provide a useful separation method. 
Concerning claim 38 Norton in view of Wu teaches the method of claim 35 as is indicated in the discussion above. 
Norton in view of Wu does not specifically teach the claimed method steps. 
Norton does teach that narrow particle size distribution can be produced by the polymerization method used and that overall narrow particle size distribution can provide more uniform packing when the molecularly imprinted polymers are used for column adsorption  which leads to more homogeneous  flow profile with in the column (paragraph 0140). 

It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Norton in view of Wu to include the separation steps of Zhuang that include a chromatographic column for the purpose of providing a useful and well known technique that provides a useful amount of separation of a biological compound from an extract using Molecularly imprinted polymers especially given Nortons indication that column absorption methods are known. 


7.	Claim 1, 23, 25, 29, 35 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinfeld (WO 2007 096135 A1; all citations refer to US 2010/0036188 A1 which is used as an English language translation of the WO document) in view of Wu (Wu et al “Study properties of molecular imprinting polymer using a computational approach” Analyst May 16 2003  128 944-949).
Concerning claim 1 Steinfeld teaches a method of making a molecular imprinted polymer (paragraph 0027) which includes providing a template molecule dissolved in a porogen to that a functional monomer interacts with the template (paragraph 0028) thereby indicating that the monomer and the template have complementary non covalent bonding sites, followed by a polymerization step with a crosslinker (paragraph 0029) and finally washing out the template molecule (paragraph 0030). 

Steinfeld teaches that the specific absorption of the target molecule is results of the defined molecular recognition mechanisms and specific binding interactions (paragraph 0005) and that polymerization of the monomer in a complex would result in the MIP having a network of cavities of a defined size and specific binding sites and binding patterns and defined spacings (paragraph 0029) which would result in the indicated desired specificity.  
Steinfeld does not specifically teach the claimed methods of selecting the monomer or the ratio of monomer to template. 
Wu is drawn to improving the performance of a molecular imprinting polymer system (abstract). Wu teaches that computational theory and molecular modelling software can be used to improve the selectivity of a Molecularly imprinted polymer (pg 944 Column 2 paragraph 2). 
Wu teaches that computer simulation is used to simulate monomer template interaction and to calculate the interaction energy between templates and monomer (pg 945 column 2 paragraph 6). First several possible conformation of templates, functional monomers and template monomer complex’s where optimized (pg 945 column 2 paragraph 6).  This would be considered to be providing a group of monomers having one or more non-covalent bonding sites which are complementary to the non covalent bonding sites of the template, as functional monomers in the field of MIP would be monomers having one or more non-covalent bonding sites which are capable of bonding with the template.  The interaction energy was calculated as the energy of the template monomer complex which has subtracted from it the energy of the template and the energy of the monomers (pg 946 column 1 paragraph 1). This would correspond to the claimed energy of formation of the monomer template complex.  As the energy of formation of a complex is indicated to be formed by computer simulation which models the molecules and interactions between molecules the energy of formation of a complex would be considered to be determined by using molecular modelling of the complex. As such this 
Wu indicates that the capacity factor of molecularly imprinted depending on the template monomer interaction as was indicated by the computer simulation., and that strong molecular imprinting effect mainly depended on a strong template monomer interaction as indicted by the calculated interaction energy or claimed energy of formation (pg 946 column 2 paragraphs 1 and 2)
Additionally Wu teaches that that complexes composed of one template and two functional monomers but also complex’s composed of other compositions can be examined by the computer simulation and indicates the comparison between the interaction energy of 1:1 complexes and 1:2 complexes (pg 948 column 1 5 and Table 8).  This indicates that the amount of the monomers used to form the complex can be compared just as the functional monomers can be and corresponds to the claimed step of assessing the energy of formation of the complexes formed between the template and a varying number of the monomers. 
Wu further teaches that the computer simulation can be used as an effective evaluation method for a MIP system and can be useful for finding a suitable functional monomer for a given template (pg 948 column 2 paragraph 2) and indicates that the use of the computer simulation can reduce experimental times and easily tell which template can express strong imprinting effect among its analogues (pg 945 column 1 paragraph 1).  
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Steinfeld to include the computer simulation steps of Wu concerning monomers and monomer template complexes and use the energy of formation of complexes as resulting from computer simulation of Wu as a factor in the selection of the functional monomer and the ratio of monomer to template because Wu teaches that these computer simulations are useful in helping to predict the different interaction energies of monomer template complexes having different monomers or ratios of monomers to template, that the higher the interaction energies the stronger the molecular imprinting effect and that the computer simulation involving the claimed selection steps is useful for finding suitable functional monomers for a given template and can reduce experimental times. 
Concerning claim 23 Steinfeld teaches that interaction sbetween the target compound and the cavities of the molecularly imprinted polymer can be by interactions such as hydrogen bonds (paragprah 0005). The monomers that are indicated to be used to make the molecularly imprinted polymer include those such as acrylic acid and methacrylic acid (paragprha 0032) which are known to be able to make hydrogen bonds. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a template and a monomer that have complementary hydrogen bonding sites in the method of Steinfeld in view of Wu because Steinfled teaches that interactions between the polymer formed from the monomer and the target molecule used as a template can be hydrogen bonds and teaches examples of monomers that are known to form hydrogen bonds. 
Concerning claim 25 Steinfeld further teaches that the monomer which can be used to make the molecularly imprinted polymer can include those that have hydrogen bonding sites which are a pyridine nitrogen such as vinyl pyridine (paragraph 0032). 
Concerning claim 29 Steinfeld further teaches that the monomer which is used to make the molecularly imprinted polymer can be monomers such as acrylic acid, methacrylic acid, vinyl pyridines, styrene, and vinyl anthracene (paragprah 0032) all of which fit within the calimed structures. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed monomers in the method of Steinfled in view of Wu because Steinfeld teaches examples of monomers having the claimed structure. 
Concerning claim 35 Steinfeld further teaches that method of contacting a effluent with a molecularly imprinted polymer an thereby absorbing at least one compound or a degradation product 
Concerning claim 36 Steinfeld further teaches a successive arrangement of different selective polymer materials for each relevant not easily degradable substance which is present in the relevant sewage (paragraph 0006). Steinfeld teaches that the specific absorption of the target molecule is results of the defined molecular recognition mechanisms and specific binding interactions (paragraph 0005) around the target molecule (paragraphs 0028-0029).  As such using different selective polymer materials would require that the polymer materials are imprinted with different templates. 
It would have been obvious to one of ordinary skill in the art at the time of filling to sequentially expose a sample  to a at least two molecularly imprinted polymers  where  each molecularly imprinted polymer has been imprinted with a different template in the method of Steinfeld in view of Wu because Steinfeld teaches that a successive arrangement of different selective polymer materials for each relevant not easily degradable substance present in a relative sewage which has the indicated not easily degradable substance separated out of the sewage, and the different selective polymers for different substances would require that different templates be used to make the Molecularly imprinted polymer. 
Conclusion
8.	 Claims 1, 23-32 and 35-38 are rejected. No claims are currently allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/               Examiner, Art Unit 1763                                                                                                                                                                                         

/ARRIE L REUTHER/               Primary Examiner, Art Unit 1763